DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0168646 A1) in view of Zhu et al. (US 2021/0266783 A1).

Regarding claim 1 and 29, Chen discloses an apparatus for and method of wireless communication of a first network node (figs. 2, 5-6, 8, and 11), comprising: a memory; and at least one processor coupled to the memory (e.g. fig. 12) and configured to: send quality of service (QoS) information and a request to a second network node to configure, based on the QoS information, a backhaul routing path for traffic between the first network node and a third network node via the second network node (figs. 2, 5-6, 8, and 1; paragraph [0031]; [0036]; [0041]-[0049]; [0051]-[0054]; [0058]-[0060]; [0062]; and so on, illustrating Donor CU sends request and QoS parameter, and on the QoS parameter or flow, backhaul routing path between the Donor CU and IAB node(s) ), the third network node having a signaling connection with the first network node (figs. 2, 5-6, 8, and 11; paragraph [0036]; [0038]; [0065]; [0080]; and etc., explaining that the Donor CU having a signaling connection with the IAB node via signaling procedure).
Chen doesn’t disclose offload the traffic to the second network node.
Zhu teaches offload the traffic to the second network node (paragraph [0175]; [0210]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use offload the traffic to the second network node as taught by Zhu into Chen in order to reduce congestion and overloading.
Regarding claim 25 and 30, an apparatus for wireless communication of a second network node (figs. 2, 5-6, 8, and 11), comprising: a memory; and at least one processor coupled to the memory and configured to: receive quality of service (QoS) information and a request from a first network node to configure, based on the QoS information, a backhaul routing path for traffic between the first network node and a third network node via the second network node (figs. 2, 5-6, 8, and 1; paragraph [0031]; [0036]; [0041]-[0049]; [0051]-[0054]; [0058]-[0060]; [0062]; and so on), the third network node having a signaling connection to the first network node; and process offload of the traffic (figs. 2, 5-6, 8, and 11; paragraph [0036]; [0038]; [0065]; [0080]; and etc.).
Chen doesn’t disclose process offload of the traffic.
Zhu teaches process offload of the traffic (paragraph [0175]; [0210]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use process offload of the traffic as taught by Zhu into Chen in order to reduce congestion and overloading.
Claims 2-18, 20-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhu, and further in view of Teyeb et al. (US 2022/0279552 A1).
Regarding claim 2, as applied above, Chen discloses wherein the at least one processor is further configured to: communicate, with the second network node in response to the request, QoS mapping information (paragraph [0036]; [0038]; [0041]; [0043]; [0045]; [0049]; [0051]-[0055]; [0059]; [0061]-[0062]; [0086]-[0087]; [0092]). 
Chen doesn’t explicitly disclose configure an Internet protocol (IP) header of an IP packet based on the communicated QoS mapping information; and send the IP packet with the configured header to the second network node for routing through the backhaul routing path.
Teyeb teaches configure an Internet protocol (IP) header of an IP packet based on the communicated QoS mapping information; and send the IP packet with the configured header to the second network node for routing through the backhaul routing path (paragraph [0082]; [0139]; [0144]; [0158]; [0203]; [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use configure an Internet protocol (IP) header of an IP packet based on the communicated QoS mapping information; and send the IP packet with the configured header to the second network node for routing through the backhaul routing path as taught by Teyeb into Chen in order to improve security and efficiency of communication, and to dropping of data packet.
Regarding claim 3, Chen discloses wherein the backhaul routing path includes a chain of at least one backhaul radio link control (RLC) channel between the second network node and the third network node (paragraph [0050]-[0054]; [0056]-[0060]; and etc.).
Regarding claim 4 and 27, Chen discloses wherein the signaling connection comprises at least one of a radio resource control (RRC) signaling connection or an F1 control plane (F1-C) signaling connection (paragraph [0033]; [0043]; [0049]; [0061]-[0062]; and so on).
Regarding claim 5, Chen discloses wherein the third network node also has a signaling connection with the second network node (figs. 2, 5-6, 8, and 11).
Regarding claim 6, Chen discloses wherein the traffic comprises at least one of F1 control plane (F1-C) traffic including control-plane traffic, F1 user plane (F1-U) traffic including user-plane traffic, or non-F1 traffic (paragraph [0050]; [0053]; [0055]; [0065]; [0071]).
Regarding claim 7, Chen discloses, the wireless device being one of a user equipment (UE), or a mobile termination (MT) of a base station (B S) (BS-MT) (figs. 2, 5-6, 8, and 11; paragraph [0007]; [0009]; [0030]; [0032]-[0034]; [0043]; [0049]-[0050]; [0052]-[0057]; [0061]-[0062]; [0064]; [0071]; and so on). However, Chen doesn’t explicitly disclose wherein the IP packet is for a wireless device.
Teyeb teaches wherein the IP packet is for a wireless device (paragraph [0082]; [0203]; [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the IP packet is for a wireless device as taught by Teyeb into Chen in order to improve efficiency of communication, and to dropping of data packet.
Regarding claim 8, Chen discloses wherein the UE is a child UE of the first network node or the BS-MT is a child BS-MT of the first network node (figs. 2, 5-6, 8, and 11; paragraph [0053]; [0070]; ).
Regarding claim 9, Chen discloses wherein the UE is a descendant UE of the first network node or the B S-MT is a descendant BS-MT of the first network node (figs. 2, 5-6, 8, and 11; paragraph [0007]; [0009]; [0030]; [0032]-[0034]; [0043]; [0049]-[0050]; [0052]-[0057]; [0061]-[0062]; [0064]; [0071]; and so on).
Regarding claim 10, Chen discloses wherein the traffic is at least one of downlink (DL) traffic or uplink (UL) traffic (paragraph [0038]; [0053]-[0055]; [0075]; [0077]; .
Regarding claim 11, Chen discloses wherein the QoS information is for at least one of a backhaul radio link control (RLC) channel of the backhaul routing path, a radio bearer mapped to the backhaul routing path, or a QoS flow mapped to the radio bearer that is mapped to the backhaul routing path (paragraph [0012]; [0014]; [0031]; [0036]; [0038]; [0041]; [0043]; [0045]; [0049]-[0054]; [0056]; [0058]-[0062]; [0092]; and so on).
Regarding claim 12, Chen discloses wherein the request indicates a type of the traffic for routing over the backhaul routing path (paragraph [0038]-0039]; [0058]; [0060]; [0067]; [0093]-[0094]; and etc.).
Regarding claim 13 and 28, Chen discloses wherein a type of the traffic comprises at least one of F1 control plane (F1-C), F1-C UE-associated, F1-C non-UE-associated, F1 user plane (F1-U), or non-F1 (paragraph [0032]; [0050]; [0053]; [0055]; [0065]; [0071]), and wherein the at least one processor is coupled to a transceiver (paragraph [0014]; [0090]; [0094]; [0100]).
Regarding claim 14, Chen discloses wherein the request indicates at least one of: load information associated with the backhaul routing path; a list of radio bearers or QoS flows mapped to the backhaul routing path; a maximum number of radio bearers or QoS flows that can be mapped to the backhaul routing path; a list or a number of user equipments (UEs) or BSs associated with traffic transported on the backhaul routing path; or a list of a number of wireless BSs that serve UEs or other wireless BSs associated with traffic transported on the backhaul routing path (paragraph [0012]; [0014]; [0035]; [0039]; [0042]; [0046]; [0048]; [0058]; [0060]; [0062]-[0063]; and etc.).
Regarding claim 15, Chen discloses wherein the QoS mapping information indicates a differentiated service codepoint (DSCP) field of the IP packet to be transported over the backhaul routing path (paragraph [0051]-[0055]; [0031]; [0036]; [0038]; [0041]; [0043]; [0045]; [0049]; and so on).
Regarding claim 16, as applied above, Chen discloses QoS mapping information. However, Chen doesn’t disclose wherein the QoS mapping information indicates an IP flow label field of the IP packet to be transported over the backhaul routing path.
Teyeb teaches wherein the QoS mapping information indicates an IP flow label field of the IP packet to be transported over the backhaul routing path (paragraph [0082]; [0139]; [0144]; [0158]; [0203]; [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the QoS mapping information indicates an IP flow label field of the IP packet to be transported over the backhaul routing path as taught by Teyeb into Chen in order to improve security and efficiency of communication, and to dropping of data packet.
Regarding claim 17, as applied above, Chen discloses configured based on the QoS mapping information, and configured based on the QoS mapping information. However, Chen doesn’t explicitly disclose wherein the IP packet header is configured based on the QoS mapping information by setting within the IP packet header at least one of a differentiated service codepoint (DSCP) field or an IP flow label field corresponding to values indicated in the QoS mapping information.
Teyeb teaches wherein the IP packet header is configured based on the QoS mapping information by setting within the IP packet header at least one of a differentiated service codepoint (DSCP) field or an IP flow label field corresponding to values indicated in the QoS mapping information (paragraph [0082]; [0139]; [0144]; [0158]; [0203]; [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the IP packet header is configured based on the QoS mapping information by setting within the IP packet header at least one of a differentiated service codepoint (DSCP) field or an IP flow label field corresponding to values indicated in the QoS mapping information as taught by Teyeb into Chen in order to improve security and efficiency of communication, and to dropping of data packet.
Regarding claim 18, Chen discloses wherein the QoS mapping information is received with an acknowledgment of the request for the configuration of the backhaul routing path (paragraph [0039]; [0042]; [0046]-[0048]; [0060]-[0061]; [0065]; and etc.).
Regarding claim 26, as applied above, Chen discloses wherein the at least one processor is further configured to: communicate, with the first network node in response to the request, QoS mapping information (paragraph [0036]; [0038]; [0041]; [0043]; [0045]; [0049]; [0051]-[0055]; [0059]; [0061]-[0062]; [0086]-[0087]; [0092]). 
Chen doesn’t explicitly disclose receive, from the first network node, an Internet protocol (IP) packet with a header configured based on the QoS mapping information; and transmit, based on the IP packet header, the IP packet for routing to the third network node through the backhaul routing path.
Teyeb teaches receive, from the first network node, an Internet protocol (IP) packet with a header configured based on the QoS mapping information; and transmit, based on the IP packet header, the IP packet for routing to the third network node through the backhaul routing path (paragraph [0082]; [0139]; [0144]; [0158]; [0203]; [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use receive, from the first network node, an Internet protocol (IP) packet with a header configured based on the QoS mapping information; and transmit, based on the IP packet header, the IP packet for routing to the third network node through the backhaul routing path as taught by Teyeb into Chen in order to improve security and efficiency of communication, and to dropping of data packet.
Regarding claim 20, Chen discloses wherein the at least one processor is further configured to receive information indicating user equipments (UEs), mobile terminations (MTs) of BSs, or BSs that serve the UEs or the MTs of the BSs whose traffic can be mapped to the backhaul routing path (figs. 2, 5-6, 8, and 11; paragraph [0007]; [0009]; [0030]; [0032]-[0034]; [0043]; [0049]-[0050]; [0052]-[0057]; [0061]-[0062]; [0064]; [0071]; and so on). However, Chen doesn’t explicitly disclose wherein the traffic including the IP packet communicated over the backhaul routing path is based on the received information.
Teyeb teaches wherein the traffic including the IP packet communicated over the backhaul routing path is based on the received information (paragraph [0082]; [0139]; [0144]; [0158]; [0203]; [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the traffic including the IP packet communicated over the backhaul routing path is based on the received information as taught by Teyeb into Chen in order to improve security and efficiency of communication, and to dropping of data packet.
Regarding claim 21, Chen discloses wherein the at least one processor is further configured to receive information indicating at least one of load information that is allowed for the backhaul routing path, a maximum number of radio bearers or QoS flows that can be mapped to the backhaul routing path, a maximum number of user equipments (UEs) or mobile terminations (MTs) of BSs whose traffic can be mapped to the backhaul routing path, or a maximum number of BSs that serve the UEs or the MTs of the BSs whose traffic can be mapped to the backhaul routing path, wherein the traffic including the IP packet communicated over the backhaul routing path is based on the received information (paragraph [0038]; [0041]; [0045]; [0059]; [0066]; and so on).
Regarding claim 22, Chen discloses wherein the at least one processor is further configured to map an additional radio bearer or QoS flow to the backhaul routing path (figs. 2, 5-6; paragraph [0036]; [0038]; [0041]; [0043]; [0045]; [0051]-[0055]; [0061]; [0086]-[0087]; and etc.).
Regarding claim 23, Chen discloses wherein the at least one processor is further configured to send an indication to the second network node that the additional radio bearer or the QoS flow is mapped to the backhaul routing path (figs. 2, 5-6; paragraph [0036]; [0038]; [0041]; [0043]; [0045]; [0051]-[0055]; [0061]; [0086]-[0087]; and etc.).
Regarding claim 24, Chen discloses wherein the at least one processor is further configured to send a request to the second network node to map the additional radio bearer or the QoS flow to the backhaul routing path, and wherein the at least one processor is coupled to a transceiver (paragraph [0031]-[0032]; [0035]-[0036]; [0038]-[0039]; [0041]-[0049]; [0058]-[0060]; [0063]; [0065]; [0082]; and so on).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhu and Teyeb, and further in view of Gao et al. (US 2015/0365869 A1).
Regarding claim 19, as applied above, Chen discloses acknowledgement. However, Chen doesn’t disclose wherein the acknowledgment is per offloaded traffic instance associated with the traffic.
Gao teaches wherein the acknowledgment is per offloaded traffic instance associated with the traffic (paragraph [0072]; [0083]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the acknowledgment is per offloaded traffic instance associated with the traffic as taught by Gao into Chen in order to increase communication capacity and demand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461